                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 19-666 PA (FFM)                                              Date   August 8, 2019
 Title            Brian Anthony Provost v. Bryn Fedderson, et al.




 Present: The Honorable          Frederick F. Mumm, United States Magistrate Judge
                James Munoz                                    None                              None
                Deputy Clerk                         Court Reporter / Recorder                 Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                         None Present                                          None Present
 Proceedings:                 (IN CHAMBERS) ORDER DIRECTING DEFENDANTS FEDDERSON
                              AND REILLY TO SHOW CAUSE WHY THEIR DEFAULT SHOULD
                              NOT BE ENTERED
       On July 22, 2019, defendants Bryn Fedderson and R. Reilly (“defendants”) filed a
document waiving their right to reply to plaintiff’s complaint pursuant to 42 U.S.C. §
1997e(g) (“Section 1997e(g)”). (Docket No. 26.) On July 23, pursuant to Section
1997e(g), the Court found that plaintiff had a “reasonable probability of success” and
directed defendants to reply to the complaint. (Docket No. 28.)

       Section 1997e(g) does not set forth a time limit for replying to a pleading after a
court has directed a defendant to reply. See 42 U.S.C. § 1997e(g). Therefore, the time
limits set forth in Federal Rule of Civil Procedure 12 apply. See Fed. R. Civ. P 12(a)
(“Unless another time is specified by this rule or a federal statute, the time for serving a
responsive pleading is as follows . . . .”). By the Court’s calculations, defendants’
responsive pleading or pleadings are therefore overdue. See id.; see also Docket Nos.
14-15, 18-19 (process receipts and returns for defendants).

       The Court therefore ORDERS defendants to show cause in writing, within seven
days of this order’s date, why default should not be entered against them for their failure
to respond to the complaint and failure to comply with the Court’s order. In the
alternative, defendants may discharge this order to show cause by filing a responsive
pleading within the seven-day time limit.
       IT IS SO ORDERED.
                                                                                                 :
                                                               Initials of Preparer            JM


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
